Order entered September 2, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00821-CV

                          IN THE MATTER OF N.T., A Juvenile

                     On Appeal from the 305th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. JD-82149-X

                                         ORDER
       Before the Court is the Dallas County District Clerk’s August 29, 2016 request for an

extension of time to file the clerk’s record. The District Clerk’s request is GRANTED. The

clerk’s record is due within FIFTEEN DAYS of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE